Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 06/29/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PUB. 2018/0196512 hereinafter, “Kim”) in view of Walton (U.S. PAT. 10,600,247).

Consider claim 1, Kim teaches a method comprising: accessing first image data from a first client device, the first image data comprising a first display of an object (page 5 [0088] and [0091]); detecting a first attribute of the object based on the first image data (page 5 [0090] and page 8 [0137]); accessing second image data from a second client device, the second image data comprising a second display of the object (page 5 [0088] and [0091]); detecting a second attribute of the object based on the second image data (page 5 [0090] and page 8 [0137]).
Kim does not explicitly show that performing a comparison of the first attribute and the second attribute; and detecting an occlusion based on the comparison.
In the same field of endeavor, Walton teaches performing a comparison of the first attribute and the second attribute; and detecting an occlusion based on the comparison (figs. 4(a)-4(c), col. 11, lines 16-23 i.e., based on the comparison of depth values, the virtual object 104 will be partially occluded by real object 102 and, in turn, real object 103 will be partially occluded by virtual object 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, performing a comparison of the first attribute and the second attribute; and detecting an occlusion based on the comparison, as taught by Walton, in order to provide an improved approach to generating an augmented reality image.

Consider claims 2, 9 and 16, Walton further teaches wherein the first attribute and the second attribute comprise pixel color values (col. 12, lines 1-20).  

Consider claims 4, 11 and 18, Walton further teaches wherein the method further comprises: causing display of media content based on a position of the occlusion (col. 11, lines 24-47).  

Consider claims 5, 12 and 19, Walton further teaches wherein the media content comprises augmented-reality content (col. 11, lines 48-59).  

Consider claims 8 and 15, the previous rejections of claim 1 apply mutatis mutandis to corresponding claims 8 and 15.

4.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Walton and further in view of Mount et al. (U.S PUB. 2013/0141419 hereinafter, “Mount”).

Consider claims 3, 10 and 17, Kim and Walton in combination fail to teach wherein the detecting the first attribute of the object based on the first image data further comprises: determining a location of the client device; accessing a repository based on the location of the client device; identifying the object based on the accessing the repository based on the location of the client device; and detecting the first attribute based on the identifying the object.
However, Mount teaches wherein the detecting the first attribute of the object based on the first image data further comprises: determining a location of the client device; accessing a repository based on the location of the client device; identifying the object based on the accessing the repository based on the location of the client device; and detecting the first attribute based on the identifying the object (claim 1, i.e., receiving first observation information of a first physical space from a first head-mounted display device, …; receiving second observation information of a second physical space from a second head-mounted display device…).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Mount into view of Kim and Walton, in order to provide a head-mounted display device includes a see-through display, and is configured to receive augmented display information, such as a virtual object with occlusion relative to a real world object from a perspective of the see-through display. 

5.	Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Walton and further in view of Natoli et al. (U.S PUB. 2018/0241834 hereinafter, “Natoli”).

Consider claims 6, 13 and 20, Kim and Walton in combination fail to teach wherein the first attribute and the second attribute comprise semantic features.
However, Natoli teaches wherein the first attribute and the second attribute comprise semantic features (page 57 [0334]).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Natoli into view of Kim and Walton, in order to provide a tracking or audit mechanism whereby each item of information provided with a unique network identifier when it first enters the network, and is also provided with or associated with a local identifier from each local database that originates or accesses the information item and router identifiers of the content based routers corresponding to those local databases. 

Consider claims 7 and 14, Natoli further teaches wherein the method further comprises: determining a location of the first client device (page 11 [0093]); accessing a repository based on the location of the first client device (page 52 [0251]); and updating a record associated with the object within the repository based on the first attribute (page 52 [0251]).

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649